Citation Nr: 0510289	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-35 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder.  

2.  Entitlement to service connection for a claimed sleep 
disorder.  

3.  Entitlement to service connection for a claimed low back 
disorder.  

4.  Entitlement to service connection for the claimed 
residuals of a cerebral vascular accident (CVA) to include 
left upper extremity weakness (hemiparesis).  

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on a period of active duty for training 
from November 1991 to February 1992 and a period of active 
duty from May 1993 to February 1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision of the RO.  

The issues of service connection for a sleep disorder, a low 
back condition, the residuals of a CVA to include left-sided 
hemiparesis and a TDIU are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran currently is shown to have a disorder 
manifested by symptoms including depression that as likely as 
not had its clinical onset during his period of military 
service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to he veteran, his 
psychiatric disability manifested symptoms including 
depression is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 2004); 
38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONLUSIONS


Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

In this regard, with respect to the veteran's claim for 
service connection for depression with paranoid 
schizophrenia, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

In view of the Board's favorable action with respect to 
service connection for depression with paranoid 
schizophrenia, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

In this case, the veteran claims service connection for a 
psychiatric disorder.  He reports having had problems since 
his active service.  

The Board notes that after several unsuccessful attempts at 
obtaining the veteran's service medical records, it appears 
that those records are unavailable for review.  

The RO received the veteran's claim for compensation (VA Form 
21-526) in May 2001 when he stated that he was treated for 
depression in 1997.  

A careful review of the medical evidence of record shows 
that, in an April 2001 nursing note, the veteran was referred 
for treatment for depression that he had had for the past 
three years.  The veteran reported no psychiatric history but 
stated that his family doctor gave him some medication 
(Elavil) that did not help.  

The veteran denied having any suicidal ideation and had no 
history of suicidal gestures or attempts.   The veteran cited 
family problems but denied any intent to harm anyone.  The 
veteran was noted to be single and was employed on an as-
needed basis at a power treatment plant.  The veteran was 
noted to have schizoid type traits with some vegetative signs 
of depression and anxiety.  

In an April 2001 physician assistant note, the veteran 
underwent a mental health screening.  The veteran stated that 
his father encouraged him to seek treatment for what appeared 
to be drastic changes in the veteran's appearance, 
personality and behavior since service in 1998.  

The veteran had been living with his parents since his 
military discharge in 1998.  The veteran was noted to be 
unkempt and was unresponsive to most of the examiner's 
questions.  

The veteran was noted to have poor concentration and feelings 
of hopelessness and helplessness because he had no income or 
job.  He reported increasing difficulty in establishing and 
maintaining interpersonal relationships since service.  

The veteran stated that he lived in a fantasy world, but 
experienced no auditory or visual hallucinations.  

The veteran worked at a large retail store for over a year 
but was terminated in January 2001 for being late and 
lackadaisical at work.  He last worked as a maintenance 
worker at a power plant for over one moth but was terminated 
for no specific reason.  

During service, the veteran "was in trouble and had an 
Article 15" but was honorably discharged from the military.  
The veteran reported having difficulty with sleeping in and 
missing formation and found himself unable to conform to 
military life.  

Prior to service, the veteran was active and played football 
in high school, graduated, and had some socialization with 
friends.  Prior to service, the veteran held jobs as a 
lifeguard and a pipeline construction worker.  

On examination, the veteran had "a very blank stare."  The 
examiner noted that the veteran offered one word answers to 
simple questions after several minutes.  He had very poor 
insight and judgment and appeared agitated during the 
examination.  

The examiner observed that, at times, the veteran "appeared 
to be hearing other sounds and voices" although he denied 
this.  The veteran seemed preoccupied and on guard and had a 
very flat affect.  

The examiner's Axis I diagnosis was that of anxiety and 
depressive disorder, not otherwise specified.  His Global 
Assessment of Functioning (GAF) score ranged from 35 to 40.  

In a June 2001 psychiatry note, the veteran was noted to have 
a history of dysthymic disorder and schizoid personality 
disorder.  He appeared mildly obese but was cooperative on 
mental status examination.  

The veteran seemed paranoid and guarded during the interview 
but was not delusional.  The veteran's affect seemed to be 
mildly anxious and guarded.  The examiner's assessment was 
that of dysthymic disorder and schizoid personality disorder.  

After suffering a stroke in July 2001, the veteran was 
hospitalized at VA.  In an August 2001 neuropsychological 
note, the veteran was noted to have been treated at VA since 
April 2001 for increased anhedonia, anergia and poor self-
care, which had been worsening over the past three years.  

The examiner noted the veteran to be alert and oriented to 
person, place and situation but was mildly disoriented to 
time.  Mild deficits were evident in remote memory.  Mood was 
neutral and affect was significantly constricted.  Speech was 
slowly spoken and monotone in quality with no paraphasic 
errors.  

The veteran's thoughts were coherent and goal-directed 
without evidence of delusions or symptoms of psychosis.  The 
veteran denied a history of auditory or visual 
hallucinations.  Judgment and insight appeared limited.  

The psychologist opined that testing indicated a decline in 
the veteran's cognitive functioning with deficits in complex 
auditory attention and concentration, verbal fluency, visual 
constructional and organizational skills and executive 
functioning.  

The examiner did not find a significant level of depressive 
symptomatology; however, test results suggested impairment in 
the right hemisphere consistent with a diagnosis of cognitive 
disorder due to cerebrovascular accident.  

While the veteran denied experiencing a significant level of 
depression or anxiety, the examiner recommended the 
continuation of psychotropic medication and follow-up care.  

In this case, the Board finds, on review of the record, that 
the veteran clearly has suffered from emotional problems 
since his period of active duty.  During service, he 
reportedly received several disciplinary actions, but the 
service medical records are not available for review.  

The veteran reported receiving medical treatment for 
depression in 1997, one year prior to his separation from the 
military in 1999.  Most notably, VA medical records dated in 
2001 serve to document at least a three-year prior history of 
depression.  

Thus. the veteran has offered competent statements that he 
felt depressed during service and continued to feel depressed 
in the years following his active duty.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993) (where the issue is factual in 
nature, such as whether an incident or injury occurred during 
service, lay evidence is competent; only evidence proceeding 
from a medically authoritative source is competent on medical 
questions).  

In the absence of negative evidence, given these facts as 
related above, the Board finds that the current evidentiary 
record serves to show that, since service, he as likely as 
not has suffered from acquired psychiatric disability 
manifested by depressive symptomatology that had its clinical 
onset during that active duty.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for psychiatric disability 
manifested by depressive symptoms is warranted.  



ORDER

Service connection for a psychiatric disability manifested by 
depressive symptoms is granted.  



REMAND

At the outset of this discussion, the Board notes that VA is 
required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the veteran has not received this notice with 
respect to his claim for a TDIU rating or the claims of 
service connection for a sleep disorder or low back 
condition.  

In the RO's December 2002 VCAA notice letter, the veteran was 
not notified as to the evidence needed to substantiate his 
service connection claims on appeal or advised which portion 
of the information and evidence, if any, was to be provided 
by him, and which portion would be provided by VA.  

In view of the foregoing, the Board concludes that a remand 
of this case is necessary in order to ensure full compliance 
with the notification provisions of VCAA.  

While several attempts have been made to obtain the veteran's 
service medical records, the RO has received negative 
responses from repeated request for records from the National 
Personnel Records Center, the US Army Reserve Command, and 
the 459th Engineers Command and it appears that the veteran's 
service medical records are unavailable. 

The veteran's from DD Form 214 reflects that the veteran 
separated from the military at the Transition Center in 
Hanau, Germany.  In the veteran's May 2001 claim, he reported 
receiving in-service treatment for depression and a low back 
complaint in Germany.  However, it does not appear that the 
RO has made any attempt to obtain these medical records.  

With respect to the TDIU claim, it is noted that in July 2001 
the veteran indicated that in July 2001 he suffered a stroke 
and had left-sided paralysis.  He claimed that this condition 
affected his employability.  

In September 2001, the veteran filed his TDIU claim, and in 
November 2002, he filed another claim for service connection 
for stroke and left-sided paralysis.  

In rating decisions dated in September 2002 and June 2003, 
the RO denied the claims for stroke residuals including left 
upper extremity hemiparesis.  

Given that the veteran's TDIU claim is inextricably 
intertwined with the veteran's service connection claims 
further development of these matters is necessary.  The CAVC 
has held that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

With regard to his claimed sleep disorder (claimed as "sleep 
apathy") and low back condition, the veteran has reported a 
continuity of symptomatology including insomnia and low back 
pain since service.  

The veteran has indicated that he receives on going VA 
medical treatment for his claimed disabilities from the VA 
Medical Centers (VAMC) in Clarksburg and Pittsburgh from 
2002.  

Based on a review of the claims file, the most recent VA 
medical evidence is dated in June 2002.  Records of more 
recent medical treatment have not been associated with the 
claims folder.  As such, VA is required to seek all relevant 
treatment records.  38 U.S.C.A. § 5103A (West 2002).  

Additionally, the record does not contain independent 
competent medical evidence of a possible link between his 
disabilities that the veteran claims had their onset in 
service.  Thus, further development is necessary in order to 
fairly decide the veteran's claims.  

Finally, it appears that the veteran has been awarded Social 
Security Administration (SSA) disability benefits.  
Administrative records indicate that the veteran was found to 
be disabled for SSA purposes on July 16, 2001; however, the 
veteran's claims file does not contain any records SSA 
disability benefits.  

As these records are relevant to the claim at issue in this 
appeal, VA has a duty to assist in gathering complete SSA 
records when put on notice that the appellant is receiving 
those benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter pertaining to 
his claims for a TDIU rating and service 
connection for a sleep disorder and low 
back condition in accordance with the 
requirements of that act and applicable 
court decisions.  

In particular, the RO should ensure that 
the notification requirements and 
development procedures of VCAA are fully 
satisfied and send the veteran a letter 
detailing the provisions of VCAA and the 
associated implementing regulations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  

2.  The RO should take appropriate action 
in order to obtain records referable to 
medical treatment received by the veteran 
at a medical facility in Hanau, Germany 
during his period of active duty from May 
1993 to February 1999.  

3.  The RO should take appropriate steps 
to obtain any treatment records regarding 
the claimed sleep disorder and low back 
condition that are not already associated 
with the veteran's claims file from the 
Clarksburg and Pittsburgh VAMC's dated 
from 2002 to the present.  

4.  The RO also should take appropriate 
steps to request any medical records and 
documents regarding the veteran's claim 
for Social Security Administration 
disability benefits, filed in or around 
2001.  

5.  The RO should arrangements for the 
veteran to be afforded the appropriate 
examination(s) in order to determine the 
nature and likely etiology of the claimed 
chronic low back pain.  The claims folder 
should be to the examiner(s) for review.  
The examination report, or an addendum to 
the report, should reflect that such a 
review was made.  All indicated testing 
should be performed.  Based on his/her 
review of the case, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran has 
current low back disability that had its 
clinical onset in service or is due to a 
disease or injury in service.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

6.  The RO should arrangements for the 
veteran to be afforded the appropriate 
examination(s) in order to determine the 
nature and likely etiology of the claimed 
sleep disorder, to include sleep apnea.  
The claims folder should be to the 
examiner(s) for review.  The examination 
report, or an addendum to the report, 
should reflect that such a review was 
made.  All indicated testing should be 
performed.  Based on his/her review of 
the case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has current sleep 
disability that had its clinical onset in 
service or is due to a disease or injury 
in service.  The rationale for all 
opinions expressed and conclusions 
reached should be set forth.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claims of service connection 
for a sleep disorder, low back disorder 
and the residuals of a stroke to include 
left upper extremity hemiparesis, and the 
claim for TDIU rating.  Any other 
indicated development should be 
undertaken in this regard.  If any 
benefit sought continues to be denied, 
the RO should issue a Supplemental 
Statement of the Case to the veteran and 
his representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


